El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
Los recurrentes, dos empleados del Fondo del Seguro del Estado, cuestionan la legalidad del nombramiento de María de L. Ramos Rodríguez al puesto de Jefe de la División de Reclamaciones de dicha agencia. Sostienen que el Adminis-trador del Fondo evadió las disposiciones del Reglamento de Personal de la agencia para poder nombrar a la recurrida, candidata sin ningún tipo de experiencia en el Fondo, al excluir a empleados del Fondo que reunían los requisitos reglamentarios. El Reglamento del Fondo, aprobado el 30 de diciembre de 1976, disponía en su See. 8.8 (1) que para llenar una vacante debían certificarse cinco candidatos que figuren en los cinco registros de elegibles de la agencia. La elección se haría de esos cinco candidatos.
La disposición reglamentaria en cuestión patrocina que al haber más de cinco candidatos, todos cualificados para el *192puesto, se dará prioridad a los propios empleados con expe-riencia en el Fondo, pues, al efectuarse el nombramiento, ello conllevaría una reubicación, un ascenso o traslado interno.
Al oponerse a la demanda de sentencia declaratoria radicada por los recurrentes, la parte recurrida impugnó por nulidad la disposición de su propio reglamento por vio-lar el principio de mérito. Sostiene que obstaculiza el libre acceso en igualdad de condiciones a toda persona que inte-rese ingresar en el servicio público y, por tanto, limita re-clutar el personal más idóneo.
El tribunal dictó sentencia por las alegaciones, en que desestimaba la demanda. Concluyó que la acción se limitaba a determinar la validez de la See. 8.8 del Reglamento antes transcrita. Resolvió que tal disposición era nula por infrin-gir el principio de mérito. Los demandantes acudieron en solicitud de revisión. El 29 de julio de 1983 expedimos la siguiente orden para mostrar causa:
Vista la petición de Revisión y sus anejos se concede un término de treinta (30) días a la parte recurrida para que comparezca a mostrar causa por la cual no debamos expedir el auto solicitado y revocar la sentencia recurrida. Específi-camente se le requiere que exponga las razones por las cuales entiende que el método de establecer niveles de prioridades contemplado en la Sección 8.8 del Reglamento de la agencia recurrida es contrario a los principios de selección y de ascenso, ambos áreas esenciales al sistema de mérito encar-nado en nuestra Ley de Personal.
La recurrida ha comparecido, mas no nos convence. No consideramos que el método de establecer prioridades dis-puesto en la See. 8.8 del Reglamento del Fondo sea contrario al sistema de mérito.
El Fondo del Seguro del Estado, a pesar de ser agencia independiente excluida de la Ley de Personal, está obligada a adoptar un reglamento de personal que incorpore el principio de mérito. Así lo dispone la Ley Orgánica del *193Fondo. 11 L.P.R.A. sec. 8.(2) La Ley de Personal, en la de-claración de política, 3 L.P.R.A. see. 1311(1), ofrece una guía de lo que es el principio de mérito.
Establecer el mérito como el principio que regirá todo el servicio público, de modo que sean los más aptos los que sirvan al Gobierno y que todo empleado sea seleccionado, adiestrado, ascendido y retenido en su empleo en consideración al mérito y a la capacidad, sin discrimen por razones de raza, color, sexo, nacimiento, edad, origen o condición social, ni por ideas políti-cas o religiosas.
De la cita anterior se desprende que una disposición reglamentaria que controle la selección o ascenso del personal a base de prácticas discriminatorias por razón de raza, color, sexo, nacimiento, edad, origen, condición social, ideas políticas o religiosas infringe patentemente el principio de mérito y sería nula. Véase Reyes Coreano v. Director Ejecutivo, 110 D.P.R. 40 (1980). Pero una disposición reglamentaria que regule los ascensos y la selección del personal a base de la capacidad e idoneidad de los candidatos instrumentaría el principio de mérito. La See. 8.8 ante nuestra consideración cae bajo esta segunda cateogría. Esta disposición fomenta los criterios de antigüedad y experiencia. Estos dos elementos ayudan a seleccionar una persona idónea y capacitada para un puesto. Partimos de la premisa *194de que el Fondo ha aplicado el principio de mérito en la selección de todo su personal, escogiéndose así a personal de excelencia. A base de los criterios de antigüedad y experien-cia, se seleccionan los mejores entre los empleados de la agencia. Son los empleados con años de servicio y experien-cia los que se destacan, son los que a través de los años paciente y sacrificadamente van acumulando un expediente que les acredita a continuar en el servicio público. Por otro lado, lograr un ascenso sirve de estímulo al empleado expe-rimentado y ayuda a su retención. La See. 8.1(1) de las enmiendas al Reglamento de Personal: Áreas Esenciales al Principio de Mérito, aprobada el 17 de marzo de 1980, fomenta la retención de los buenos empleados mediante los ascensos.
La propia Ley de Personal estimula la utilización de criterios de antigüedad y experiencia en los traslados y ascensos de empleados y faculta al administrador de cada agencia para aplicar estos criterios en determinados puestos. 3 L.P.R.A. see. 1334. (3)
Aduce la recurrida que la disposición reglamentaria impide que candidatos idóneos fuera del Gobierno o del Fondo puedan ser reclutados. Diferimos. La See. 8.8 no patrocina el tipo de discrimen que para el reclutamiento o la selección de empleados prohíbe la Ley de Personal, 3 *195L.P.R.A. see. 1333. (4) Una vez se llene la plaza conforme a la disposición reglamentaria 8.8 surgirán una o más vacantes, que a su vez podrán ser cubiertas con candidatos de la agen-cia, del Gobierno o fuera del servicio. Los candidatos así escogidos podrán acumular experiencia y en su día hacerse acreedores para ocupar puestos más altos.
El nombramiento impugnado, efectuado por el Adminis-trador del Fondo, rompe el balance obrero patronal estable-cido por la ley especial. (5) El Administrador obvió una reglamentación que conforme a la Ley Orgánica se preparó en consulta y armonía con la Unión de Empleados y Trabaja-dores de la Agencia. Por otro lado, el tribunal de instancia erró al no darle la consideración y el respeto que ameritaba la disposición reglamentaria, especialmente cuando fue aprobada luego de la aprobación de la Ley de Personal y cuando se le concedió a la agencia un grado de autonomía y procedimiento especial para aprobar la reglamentación. Cf. Ready Mix Concrete v. Comisión Industrial, 92 D.P.R. 37 (1965).
El sistema de mérito condena ciertas prácticas discrimi-natorias —ninguna de las cuales fomenta la See. 8.8 concer-nida— y para escoger a los más aptos fomenta la utilización de diversos criterios, como los de antigüedad y experiencia, al efectuarse nombramientos. La recurrida ha fundamen-tado su alegato en que la esencia del principio de mérito es la libre compentencia de candidatos de dentro y fuera del sistema público o la agencia para llenar vacantes, pues sólo así se seleccionan los más idóneos. Pero en correcta perspec-tiva, la selección de los más idóneos para un puesto conlleva mucho más que eso. Hay que atender problemas de adminis-*196tración de la agenda, especialización de la plaza, armonía en el centro de trabajo, retención de empleados experimenta-dos, derecho a ascenso del empleado probado y otros.
Habiendo determinado que la See. 8.8 impugnada es válida y que no violenta el principio de mérito, concluimos que el Administrador del Fondo actuó ultra vires al efectuar el nombramiento. El Tribunal Superior debió ordenar que se efectuara el nombramiento según la disposición reglamentaria.
Procede expedir el auto de revisión. Se revocará la reso-lución recurrida y se devolverá al tribunal de instancia para ulteriores procedimientos compatibles con esta opinión.
El Juez Asociado Señor Rebollo López emitió voto disi-dente.
—O—

(1) Dispone la mencionada See. 8.8:
“1) La certificación y selección de candidatos se efectuará -siguiendo las siguientes normas:
“a— Los puestos vacantes se cubrirán mediante la certificación y selección de los candidatos que figuran en los registros de elegibles.
“b— A los fines del uso de los registros de elegibles, cada certificación incluirá cinco (5) candidatos que estén disponibles y en turno de certificación co-rrespondiente y la selección se hará de entre tales candidatos.
“d— Para determinar los candidatos a ser certificados se seguirá el siguiente orden de prioridad en los registros de elegibles (énfasis nuestro);
“1) Registro de Reubicación
“2) Registro de Ascenso
“3) Registro de Traslado Interno
“4) Registro de Reingreso
“5) Registro de Ingreso”


(2) Esta sección de la Ley Orgánica establece además que el administrador aprobará la reglamentación concerniente al área de personal en consulta con la Unión de Empleados y Trabajadores y que las diferencias resultantes serán diri-midas finalmente por un Comité de Querellas. Dispone:
“Todo el personal de la Comisión Industrial quedará comprendido dentro del Servicio por Oposición y todo el personal del Fondo del Seguro del Estado quedará comprendido dentro del Servicio Exento.
“El sistema de personal que por este Capítulo se faculta al Fondo del Seguro del Estado a establecer deberá estar basado en el principio de mérito y en confor-midad con las reglas y reglamentaciones que al efecto adopte el Administrador del Fondo. Dichas reglas y reglamentos deberán ser adoptadas en consulta con la Unión de Empleados y Trabajadores de la agencia, según fuere certificada[,] dis-poniéndose que si las partes no llegasen a un acuerdo en la adopción de dichas reglas y reglamentos, la parte que se considere afectada podrá apelar dentro de los próximos quince (15) días ante el Comité de Querellas y la decisión de dicho Comité será final y obligatoria.”


(3) Dispone en lo pertinente:
“La administración de personal deberá proveer oportunidades y mecanismos para el ascenso de los empleados. Así también deberá proveer para la mejor utili-zación de los empleados a través de los traslados.
“Para el logro de estos objetivos se establecen las siguientes disposiciones:
“(1) La Administración Central o cada Administrador Individual, según sea el caso, determinará las clases de puestos que debido a las necesidades particulares de la agencia o a la naturaleza de las funciones de las clases de puestos requieren que se cubran mediante el ascenso de empleados. Para cubrir estas clases de puestos se utilizará el mecanismo de los ascensos, conforme a lo siguiente:
“(a) Los empleados en puestos de carrera ascenderán mediante exámenes que podrán consistir de pruebas escritas, orales, físicas, de ejecución, evaluaciones de experiencia y preparación, evaluaciones del supervisor, análisis del récord de trabajo, resultados de adiestramiento u otros.”


(4) Lee así:
“La Administración Central y cada Administrador Individual deberá ofrecer la oportunidad de competir a toda persona cualificada que interese participar en las funciones públicas del país. Esta participación se establecerá en atención al mérito sin discrimen por razones de raza, color, sexo, nacimiento, edad, origen o condición social, ni por ideas políticas y religiosas.”


(5) Véase el escolio 2.